Mr. Justice Goodwin delivered the opinion of the court. 2. Receivers, § 12*—when bond from, receiver pendente lite not necessary. Where the parties moving for the appointment of a receiver pendente lite to hold certain securities, the title to which is involved in a suit, are not seeking to take the custody from a party claiming the title or interest in the securities but the custodian is one of the moving parties, the appointment of the receiver without requiring the "moving parties to give a bond is not erroneous. 3. Receivers, § 6*—when Superior Court has constitutional jurisdiction to appoint. The Superior Court of Cook county .has constitutional jurisdiction of a controversy between the receiver of an insolvent bank and the creditors of such bank, involving the title to securities delivered by the bank’s officers to one of such creditors before the closing of the bank’s doors. 4. Appeal and error, § 408*—when question of jurisdiction arises too late. Where the controversy is one within the constitutional jurisdiction of a court, and its jurisdiction of a particular controversy is first questioned on appeal by one who answered the original bill and filed a cross-bill asking affirmative relief, such jurisdictional question comes too late. 5. Receivers, § 6*—when appointment within jurisdiction of court malting it. The fact that the proceedings for the winding up of a bank are pending in the Circuit Court does not deprive the Superior Court of jurisdiction to appoint a receiver for certain securities delivered by such bank to one of its creditors before the winding up proceedings, in a proceeding between the receiver of the bank and certain creditors to determine the title to such securities. 6. Receivers, § 6*—when appointment proper pendente lite. Even though the jurisdiction of a court to appoint a receiver pendente lite of certain property is properly questioned, it is the duty of such court to protect the subject-matter of the litigation until the jurisdictional question can he properly decided. 7. Receivers, § 5*—when appointment pendente lite proper. Where, pending a proceeding to determine title to certain securities as between the receiver of a debtor and certain creditors, the term of office of the public official holding such securities terminates, the court may, on motion of such custodian and other creditors, appoint a receiver for such securities pendente lite without determining first the title to the securities as between the parties.